Case 7:20-cr-00470 Document1 Filed on 01/31/20 in TXSD_ Page 1 of 2

United States District Court

 

 

 

 

 

AO 9] (Rev. 11/11) Criminal Complaint Southern District Of Texas
UNITED STATES DISTRICT COURT jan 34 299
for the
Southern District of Texas Davi d J. Bradley, Clerk
United States of America ) MV
, alos? -
William Joe McCALLISTER ) — CaseNo. MW = QO 0 |
United States Citizen )
YOB 1970 )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 30, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section , Offense Description
21 United States Code § 952 Defendant did knowingly and intentionally import from the United Mexican

States into the United States approximately 73.94 kilograms of
methamphetamine, a Schedule {I controlled substance.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

a Tht US on the attached sheet, :
Aypioved RUA. gy hall My

 

l/ $ Uf oO Jd Complainant's signature

n Gould, Special Agent, HSI

Printed name and title

Sworn to before me and {signed | in my presence.

Date: Wa /20

 

udge’s signature
City and state: McAllen, TX / acker, US Magistrate Judge

Printed name and title
Case 7:20-cr-00470 Document 1. Filed on 01/31/20 in TXSD Page 2 of 2

Attachment “A”

On January 30, 2020, Homeland Security Investigations (HSI), McAllen, Texas,
was notified by United States Customs and Border Protection (CBP) that William
Joe McCALLISTER made entry into the United States via the Hidalgo Port of
Entry in Hidalgo, Texas. McCALLISTER was the driver of a blue Ford
Expedition displaying Texas license plates MML0900. During primary inspection,
McCALLISTER gave a negative declaration to CBP Officers (CBPO’s) for
possessing any contraband to include narcotics. McCALLISTER was referred to
secondary inspection due to suspicious statements he made.

During secondary inspection, CBPO’s utilized a Z-portal X-ray machine, and
noticed anomalies inside the gas tank. After the anomalies were found, a drug
sniffing canine positively alerted to the presence of a controlled substance.

CBPOs discovered liquid methamphetamine totaling 73.94 kilograms. The
controlled substance was concealed in an aftermarket compartment within the gas ©
tank. A field test of the substance was conducted. CBP Officers received a
positive reaction for methamphetamine.

HSI McAllen Special Agents in conjunction with CBP Enforcement Officers
responded to the Hidalgo, Texas Port of Entry to interview McCALLISTER.
McCALLISTER was read the Miranda Warnings which he waived and voluntarily
agreed to speak with agents. McCALLISTER was interviewed post-Miranda and
admitted culpability stating he knew he was smuggling drugs into the United
States. .
